\-
1

 ';
            Case: 4:20-cr-00039-SEP Doc. #: 2 Filed: 01/15/20 Page: 1 of 4 PageID #: 7
                                                                                                FILED
                                                                                             JAN 15 2020
                                                                                           U. S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF MO
                                      UNITED STATES DISTRICT COURT                                ST.LOUIS
                                      EASTERN DISTRICT OF MISSOURI
                                            EASTERN DIVISION

       UNITED STATES OF AMERICA,                       )
                                                       )
                         Plaintiff,                    )
                                                       )
       v.                                              )             4:20CR00039 SEP/NAB
                                                       )       No.
                                                       )
       EDWARD MORRISON,                                )
                                                       )
                         Defendant.                    )

                                                  INDICTMENT

      THE GRAND JURY CHARGES THAT:

            A. INTRODUCTION

      At all times material to this indictment:

            1. Mutual Bank of Omaha and Regions Bank are financial institutions insured by the Federal

               Deposit Insurance Corporation.

            B. THE SCHEME TO DEFRAUD

            1. From in or about September 2018 through June 2019, in the Eastern District of Missouri,

               the defendant, EDWARD MORRISON, knowingly executed and attempted to execute a

               scheme and artifice to defraud and to obtain the moneys, funds, credits, assets, securities,

               or other property owned by, or under the custody or control of financial institutions insured

               by the Federal Deposit Insurance Corporation, by means of false and fraudulent pretenses,

               representations, and promises.

            C. MANNER AND MEANS OF THE SCHEME TO DEFRAUD


                                                           1
   Case: 4:20-cr-00039-SEP Doc. #: 2 Filed: 01/15/20 Page: 2 of 4 PageID #: 8




       It was a part of the scheme and artifice to defraud financial institutions and to obtain money

under said financial institutions' ,custody and control by means of false and fraudulent pretenses,

representations, and promises in order to deceive, that:

    1. Defendant Edward Morrison would and did negotiate and execute checks drawn on

       checking accounts for two different businesses, knowing that the checks were either altered

       or counterfeit.

   2. Defendant Edward Morrison would and did receive things of value, including a vehicle

       and cash, from the negotiation of such checks in St. Louis, Missouri.

   3. Defendant Edward Morrison would and did fraudulently negotiate altered or counterfeit

       checks in St. Louis, Missouri.

                                            COUNTl
                                           (Bank Fraud)

    1. The United States Grand Jury hereby incorporates by reference and realleges all of the

       allegations of Sections A, B and C of this Indictment.

   2. In or about March, 2019, in the Eastern District of Missouri, the defendant,

                                        EDWARD MORRISON,

   for the purpose of executing the aforementioned scheme and artifice to defraud Mutual Bank

   of Omaha, and to obtain moneys, funds, credits, assets, securities, or other property owned by,

   or under the custody or control of Mutual Bank of Omaha, a financial institution insured by

   the Federal Deposit Insurance Corporation, by means of false and fraudulent pretenses,

   representations, and promises, did knowingly and fraudulently deposit an altered check, drawn




                                                 2
   Case: 4:20-cr-00039-SEP Doc. #: 2 Filed: 01/15/20 Page: 3 of 4 PageID #: 9




   on a Mutual Bank of Omaha account, in the amount of $12,995.02, into his personal bank

   account, knowing full well that the check was altered.

       In violation of Title 18, United States Code, Section 1344.

                                           COUNT2
                                          (Bank Fraud)

   1. The United States Grand Jury hereby incorporates by reference and realleges all of the

       allegations of Sections A, B and C of this Indictment.

   2. In or about September, 2018, in the Eastern District of Missouri, the defendant,

                                     EDWARD MORRISON,

   for the purpose of executing the aforementioned scheme and artifice to defraud Regions Bank,

   and to obtain moneys, funds, predits, assets, securities, or other property owned by, or under

   the custody or control of Regions Bank, a financial institution insured by the Federal Deposit

   Insurance Corporation, by means of false and fraudulent pretenses, representations, and

   promises, did knowingly and fraudulently negotiate a counterfeit check, purportedly drawn on

   a Regions Bank account, in the amount of $13,500.66, at Regions Bank in St. Louis, Missouri,

   knowing full well that the check was not,genuine.

       In violation of Title 18, United States Code, Section 1344.

                               FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

       1.     Pursuant to Title 18, United States Code, Sections 982(a)(2), upon conviction of an

offense in violation of Title 18, United States Code, Section 1344 as set forth in Counts 1 and 2,

the defendant shall forfeit to the United States of America any property constituting, or derived


                                                3
   Case: 4:20-cr-00039-SEP Doc. #: 2 Filed: 01/15/20 Page: 4 of 4 PageID #: 10




from, any proceeds obtained, directly or indirectly, as a result of said offense.

       2.      Subject to forfeiture is a sum of money equal to the total value of any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of said

offense.

       3.      If any of the property described above, as a result of any act or omission

of the defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

                                                       A TRUE BILL.



                                                      FOREPERSON
JEFFREY B. JENSEN,
United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney




                                                  4
